CaSe 1-19-42121-nh| DOC 2 Filed 04/09/19 Entei’ed 04/09/19 18214231

Fill in this information to identify the case:

Debtor name

 

United States Bankruptcy Court for ther Distn'ct of
(state)

Case number (lf known): ______ n Check if this is an
amended filing

 

 

Offlcial Form 206A/B
Schedule AlB: Assets - Real and Personal property 12/15

Dlsclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future lnterest. lnclude
all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties which have
no book value, such as fully depreciated assets or assets that were not capitalized. ln Schedule AlB, list any executory contracts or unexpired
leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Officlal Form 2066).

Be as complete and accurate as possible. lf more space is needed, attach a separate sheet to this fonn. At the top of any pages added, write

the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. lf an
additional sheet is attached, include the amounts from the attachment ln the total for the pertinent part.

 

 

For Part 1 through Part 11, list each asset underthe appropriate category or attach separate supporting schedules, such as a fixed asset
schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. ln valuing the
debtor's interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.

 

m Cash and cash equivalents

. 1. Does the debtor have any cash or cash equivalents?

`_2~/No. Go to Part 2.

n Ves. Fill in the information below.

All cash or cash equivalents owned or controlled by the debtor Current value of debtor‘s
interest

j 2. Cash on hand $ §§
3. Checking, savings, money market, or financial brokerage accounts (ldentify a/l)

Name of institution (bank or brokerage tirm) Type of account Last 4 digits of account number

3.1. __ _________ $
$

3.2. ____ _____

4.1.

 

4.2.

 

 

» 4. Other cash equivalents (ldentify all) v
1 $ 0

§ 5. Tocal of Part1 $
' Add lines 2 through 4 (lncluding amounts on any additional sheets). Copy the total to line 80.

 

 

 

m Deposits and prepayments

`; 6. Does the debtor have any deposits or prepayments?

 

i:l No. Go to Part 3.

n Ves. Fill in the information below.

Current value of
debtors interest
7. Deposits, including security deposits and utility deposits
` Description, including name of holder of deposit &
7.1. $

 

$_;)____ g

 

 

 

 

Off`lcial Form 206A/B Schedule AlB: Assets _ Real and Personal Property page 1

Case 1-19-42121-nh| DOC 2 Filed 04/09/19 Entei’ed 04/09/19 18214231

Debior

_§8.

 

Case number ¢rknown)

 

 

Prepayments, including prepayments on executory contracts, ieases, lnsurance, taxes, and rent

Descripiion, including name of holder of prepayment § 4 S`/}'/
8_1_ re w F» '

8.2.

9. Total of Part 2.

Add lines 7 through 8. Copy the total to line 81.

Accounts receivable

: 10. Does the debtor have any accounts receivable?

: 11.

§ 12.

cl No. Go to Part 4.

cl Yes. Fill in the information below.

Accounts receivable

11a. 90 days old orless: - = ........ -)
face amount doubtful or uncollectible accounts

11b. Over 90 days old: - = ........ -)

face amount doubtful or uncollectible accounts

Total of Part 3
Current value on lines 11a + 11b = line 12. Copy the total to line 82.

m investments

': 13.

l 14.

5 15.

 

'» 17.

', 16.

Does the debtor own any investments?
Cl No. co to Pan 5.

cl Yes. Fill in the information below.

 

\5’~>

€HEB

 

$f §§ doorway

 

 

Current value of debtor's
interest

 

 

 

Current value of dobtor’s
interest

$ ©

 

 

Vaiuation method
used for current value
Mutual funds or publicly traded stocks not included in Part 1
Name of fund or stock:
14.1.
14.2.
Non-publicly traded stock and interests in incorporated and unincorporated businesses,

lncluding any interest in an LLC, partnership, or joint venture

 

 

 

 

 

 

Name of entity: % of ownership: 0
15.1. % $
15.2. % $ O
Government bonds, corporate bonds, and other negotiable and non-negotiable
instruments not included in Part 1
Describe:
16.1. $ Q
16.2. $ fl

Total of Part 4
Add lines 14 through 16. Copy the total to line 83.

 

 

 

 

 

Offlcial Form 206A/B Schedule AlB: Assets _ Real and Personal Property

page 2

 

 

 

Case 1-19-42121-nh| DOC 2 Filed 04/09/19 Entei’ed 04/09/19 18214231

Debtor

w lnventory, excluding agriculture assets

18. Does the debtor own any inventory (excluding agriculture assets)?
§(No. Go to Part 6.
Yes. Fill in the information below.

Genera| description Date cf the last Net book value of Valuatlon method used Current value of
physical inventory debtors interest for current value debtors interest

(Where' available)

 

Case number mman

19. Raw materials

 

 

 

 

 

 

 

 

 

 

 

MM molva $ $
» 20. Work in progress
b MM /DD/YYYY $ $
21. Finished goods, including goods held for resale
MM /DD/YYYv $ $
5 22. Other inventory or supplies
MM /DD/YvYY $ $
_ f\\
: 23. Total of Part s $ U
Add lines 19 through 22. Copy the total to line 84.
z 24. ls any of the property listed in Part 5 perishable?
n No
` m Yes
' 25. Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?
n No
m Yes. Book value ________ Va|uation method_____________ Current value

: 26. Has any of the property listed in Part 5 been appraised by a professional within the last year?

m No
m Yes

m Farmlng and fishing-related assets (other than titled motor vehicles and land)

 

 

j 27. Doe e debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?
t No. Go to Part 7.
n Yes. Fill in the information below.

General description Net book value of Vaiuation method used ¢urrent value of debtors

 

 

 

 

debtors interest for current value interest
(Where avaiiabie)
'_' 28. Crops-either planted or harvested
$ $
v 29. Farm animals Examples: Livestock, poultry, farm-raised fish
$ $
30. Farm machinery and equipment (Other than titled motor vehicles)
$ $
z 31. Farm and fishing supplies, chemicals, and feed
$ $

 

 

32. Other farming and fishing-related property not already listed in Part 6
$ $

Ofiicial Form 206A/B Schedule AlB: Assets _ Real and Personal Property page 3

 

Case 1-19-42121-nh| DOC 2 Filed 04/09/19 Entei’ed 04/09/19 18214231

Debtor Case number (rrknown)

 

': 33. Total of Part 6.
Add lines 28 through 32. Copy the total to line 85.

; 34. ls the debtor a member of an agricultural cooperative?

Cl No
n Yes. ls any of the debtors property stored at the cooperative?
n No
n Yes
' 35. Has any of the property listed in Part 6 been purchased within 20 days before the bankruptcy was filed?
n No
n Yes. Book value $ Valuation method Current value $
36. ls a depreciation schedule available for any of the property listed in Part 6?
n No
_ n Yes
37. Has any of the property listed in Part 6 been appraised by a professional within the last year?
n No
n Yes

moffice furniture, fixtures, and equipment; and collectib|es

 

 

 

 

: 38. Does the debtor own or lease any office furniture, flxtures, equipment, or collectibles?

BN/o. Go to Part 8.

El Yes. Fill in the information below.

 

 

 

 

 

 

 

 

 

 

 

 

senera| description Net book value of Valuation method Current value of debtor’s 5
debtor's interest used for current value interest ’
v (Where availabie)
» 39. Offlce furniture
$ $
' 40. 0ff`lce fixtures
$ $
l 41. Offlce equipment, including all computer equipment and
communication systems equipment and software
$ $
: 42. Collectibles Examples:Antiques and figurines; paintings, prints, or other
` artwork; books, pictures, or other art objects; china and crystal; stamp, coin,
or baseball card collections; other collections, memorabi|ia, or collectibles
42.1 s $
42.2 $ $
42.3 $ $ j

" 43. Total of Part 7.
Add lines 39 through 42. Copy the total to line 86.

44. is a depreciation schedule available for any of the property listed in Part 7?

n No
n Yes

b 45. Has any of the property listed in Part 7 been appraised by a professional within the last yeai’?

n No
n Yes

Offic|al Form 206A/B Schedule AlB: Assets _ Real and Personal Property

 

 

 

page 4

 

 

Case 1-19-42121-nh| DOC 2 Filed 04/09/19 Entered 04/09/19 18214231

Debtor Case number wkmwn)

Machinery, equipment, and vehicles

: 46. Does the debtor own or lease any machinery, equipment, or vehicles?
?d. Go to Part 9.
Yes. Fill in the information below.

General description Net book value of Valuation method used Current value of
debtor’s interest for current value debtor’s lnterest

include ear,make,mode|, nd ‘d tificaiio u ’. .,ViN, _
y a l en nn mbers(le (Where available)

HINl or N-number)

47. Automobi|es, vans, trucks, motorcycles, trailers, and titled farm vehicles

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

47.1 $ $
47.2 $ $
47.3 $ $
47.4 $ $
b 48. Watercraft, trailers, motors, and related accessories Examples: Boatsl
trailers, motors, floating homes, personal watercraft, and fishing vessels
48.1 $
48.2 $ $
: 49. Aircraft and accessories
49.1 $
492 $ $
_ 50. other machinery, fixtures, and equipment (excluding farm
machinery and equipment)
$ $
z 51. Total of Part s. $ L/
Add lines 47 through 50. Copy the total to line 87.

 

 

5 52. ls a depreciation schedule available for any of the property listed in Part 8?

m No
m Yes

n 53. Has any of the property listed in Part 8 been appraised by a professional within the last year?

m No
m Yes

 

 

 

Officia| Form 206A/B Schedule AlB: Assets _ Real and Personal Property page 5

Case 1-19-42121-nh| DOC 2 Filed 04/09/19 Eritered 04/09/19 18214231

Debtor

: 54.

` 55.

56.

 

 

 

Does the debtor own or lease any real property?
E| No. Goto Pari1o.

s. Fill in the infonnaiion below.

Case number (uknwn)

Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Descripti°n and rotation of property Nature and extent Net book value of ' valuation method used Current value of
include street address or other desc,ipt;an Su¢h as of debtor’s interest debtor's interest for current value debtor's lnterest
Assessor Pamel Number (APN), and type of property in property -
(for exampie. acreage, factory, warehouse, apartment (Where ava||ab|e)
or office building), ' avaiiqe. y j o
\s,;, miami see si hew WP,M; s im o
55.2 @/`¢NA§RJU\'] i\ 54 $ $
w I 1
55.3 $ $
55.4 $ $
55.5 $ $
55.6 $ $
Total of Part 9. ` fl § 4,

Add the current value on lines 55.1 through 55.6 and entries from any additional sheets. Copy the total to line 88.

S

0

n Yes

m intangibles and intellectual property

) 59.

60.
_: 61.
)' 62.
; 63.
64.

§ 65.

` 66.

Officiai Form 206A/B

,» 57. is a de reciation schedule available for any of the property listed in Part 9?
at
Ye

58. §sjny of the property listed in Part 9 been appraised by a professional within the last year?
N

 

 

 

Doe
No. Go to Pari11.
Yes. Fill in the information below.

   

`e debtor have any interests in intangibles or intellectual property?

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

General description yNet book value of Vaiuation method Current value of
debtor’s interest used for current value debtor’s interest
l (Where available)
Patents, copyrights, trademarks, and trade secrets
$ $
lntemet domain names and websites
$ $
Licenses, franchises, and royalties
$ $
Customer lists, mailing lists, or other compilations
$ $
Other intangibles, or intellectual property $ $
Goodwiil
$ s
Total of Part10. $
Add lines 60 through 65. Copy the total to line 89.
Schedule A/B: Assets _ Real and Personal Property page 6

 

Debtor Case number memo

Case 1-19-42121-nh| DOC 2 Filed 04/09/19 Elitel’ed 04/09/19 18214231

 

 

67. Do our lists or records include personally identifiable information of customers (as defined in 11 U.S.C. §§ 101l41A) and 107)?

§ 68.

1 69.

o
Yes
is there an amortization or other similar schedule available for any of the property listed in Part 10?
No
n `Yes

any of the property listed in Part 10 been appraised by a professional within the last year?
No
m Yes

m All other assets

' 70.

;71.

72.

5 73.

_ 74.

1 75.

" 76.

` 77.

78.

79.

Does the debtor own any other assets that have not yet been reported on this form?
include interests in executory contracts and unexpired leases not previously reported on this form.
0. Go to Part 12.
Yes. Fill in the information below.

Notes receivable
Description (inoiude name of obligor)

 

 

 

Current value of

debtor’s interest

 

 

 

Total face amount doubtful or uncollectible amount
Tax refunds and unused net operating losses (NOLs)
Description (for example, federal, state, local)
Tax year
Tax year
Tax year

interests in insurance policies or annuities

 

Causes of action against third parties (whether or not a lawsuit
has been filed)

 

Nature of claim

 

Amount requested $

Other contingent and unliquidated claims or causes of action of
every nature, including counterclaims of the debtor and rights to
set off claims

 

Nature of claim

 

Amount requested $

Trusts, equitable or future interests in property

 

Other property of any kind not already listed Examples: Season tickets,
country club membership

 

 

Total of Part 11.
Add lines 71 through 77. Copy the total to line 90.

Has any of the property listed in Part 11 been appraised by a professional within the last year?

n No
m Yes

thcial Form 206A/B Schedule AlB: Assets - Real and Personal Property

WG|

 

 

 

page 7

 

 

 

Case 1-19-42121-nh| DOC 2 Filed 04/09/19 Elitel’ed 04/09/19 18214231

Debtor

 

Na"\e

80.

81.

82.

83.

85.

86.

87.

88.

89.

90.

91.

92.

Official Form 206A/B

» in Part 12 copy all of the totals from the cartier parts of the form.

Type of Property

Cash, cash equivalents, and financial assets. Copy line 5, Part 1.

Deposits and prepayments Copy line 9, Part 2.

Accounts receivable. Copy line 12, Part 3.

investments. Copy line 17, Part 4.

. Inventory. Copy/ine 23, Part 5.

Farmlng and fishing-related assets Copy line 33, Part 6.

Office furniture, fixtures, and equipment; and coilectibles.
Copy line 43, Pan‘ 7.

Machlnery, equipment, and vehicles. Copy line 51, Part 8.

Real property. Copy line 56, Part 9. . .....................................................

intangibles and intellectual property. Copy line 66, Part 10.

All other assets. Copy line 78, Part 11.

Total. Add lines 80 through 90 for each column. ............................ 91a.

Total of ali property on Schedule AlB. Lines 91a + 91b = 92.

Case number (/rknown)

Current value of
personal property

$

$ ; <")o‘.ca

................................ 9

$

+$

 

 

 

 

 

Current value

of real property

ge

 

 

 

 

 

 

 

 

 

$ \ i)\)l'/§'lf?;l¢§o

 

 

 

 

Schedule AlB: Assets _ Real and Personal Property

page 8

 

Case 1-19-42121-nh| DOC 2 Filed 04/09/19 Entered 04/09/19 18214231

Fill in this information to identify the case:

Debtor name
United States Bankruptcy Court for the:

 

District of
(scare)

Case number (lf known):

 

II| check if this is an
amended filing

 

Ofiicia| Form 206D
Schedule D: Creditors Who Have Claims Secured by Property

Be as complete and accurate as possible.

 

12/15

1. Do any creditors have claims secured by debtor’s property?
El No. Check this box and submit page 1 of this form to the court with debtor’s other schedules. Debtor has nothing else to report on this fonn.
l:l Yes. Fill in ali of the information below.

mt Creditors Who Have Secured Claims

 

 

2. List in alphabetical order all creditors who have secured claims. if a creditor has more than one Column A C°'um" B
secured claim, list the creditor separately for each claim. Am°""t °' claim va|"° °f °°"at°"a'
Do net deem the value that supports this
of collatera!. claim

2.1 CreditoM nR( Lz {‘ \{[W' g j\d`rf/ Describe debt§r’s Y|i:r§;~tha:|s:s<c_lquezct:le lien

Creditor' s mailing address

650}000 $ i/LC'[(ZU»\

 

 

o \L& “9'

 

 

Creditor’s email address, if known

 

Date debt was incurred Q~ m §§

Last 4 digits of account
number

Do multiple creditors have an interest in the

sa property?
No
` Yes. Specify each creditor, including this creditor,

and its relative priority.

 

 

Describe the lien
_M_;LZLZF_)J_
l§(thecreditor an insider or ated arty?

No
Yes
s nyone else liable on this claim?

No
Ei Yes. Fm out schedule H.~ codebrors (ofr.ciai Form 206H).

As of the petition filing date, the claim is:
Yall that apply.

Contingent

Un|iquidated
cl Disputed

 

Creditor’s name

 

Describe debtor’s property that is subject to a lien

 

 

 

 

 

 

 

 

 

 

 

 

$ $
Creditor's mailing address
Descr1be the lien
Creditor’s email address, if known ls the creditor an insider or related party?
m No
m Yes
pate debt was incurred is anyone else liable on this claim?
. . cl No
Last 4 d'g"s °f a°°°"“‘ Cl Yes. Fm out schedu/e H: codebrors (omciai Form 206H).
number ___ __ ___ __
Do multiple cred|tors have an interest in the As °f th° petiti°" ming dat°' th° claim ls:
same property? Check all that apply.
El No n Contingent
cl Yes. Have you already speci&ed the relative cl Un|iquidated
priority/l cl Disputed
cl No. Specify each creditor, including this
creditor, and its relative priority.
m Yes. The relative priority of creditors is
specified on lines
3. Total of the dollar amounts from Part 1, Column A, including the amounts from the Additl`onal $
Page, if any.
Ofticia| Form 2060 Schedule D: Creditors Who Have Claims Secured by Property page 1 of __

 

Case 1-19-42121-nh|

Debtor

DOC 2 Filed 04/09/19 Entered 04/09/19 18214:31

 

Name

 

Case number (irknowni

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Additional Page Column A Column 8
Amount of claim value el collateral
» l _F Do not deduct the value that WPP°'N fh|$
uicoitaterai. claim
Copy this page only if more space is needed. Contlnue numbean the lines sequentially from the
previous page.
§ Creditor’s name Describe debtor’s property that is subject to a lien
$ $
Creditor’s mailing address
Describe the lien
Creditor’s email address, if known ls the creditor an insider or related party?
n No
a Yes
pate debt was incurred is anyone else liable on this claim?
. . a No
:::::e‘;"g"s °f a°°°""t Cl Yes. Fiii our schedule H.- codebiois (ofriciai Form zosH).
Do multiple creditors have an interest in the As °f the Petm°" ming date» the claim is:
same property? Check all that apply.
n No n Contingent
n Yes. Have you already specified the relative U,n|'qu'dat°d
priority? n D|Spufed
a No. Specify each creditor, including this
creditor, and its relative priority.
a Yes. The relative priority of creditors is
specified on lines
2_.__| Creditor’s name Describe debtor’s property that is subject to a lien
$ $
Creditor’s mailing address
Describe the lien
Creditor’s email address, if known is the creditor an insider or related party?
a No
a Yes
Date debt was incurred is anyone else liable on this claim?
La 14 d' 'r r l a N°
s '9' s ° a°°°"" Cl Yes. Fiii our schedule H: codebta,s(omciai Form 206H).
number __ ___ ___ __
Do multiple creditors have an interest in the As °f the petiti°" ming dat°’ the claim is:
same property? Check ali that apply.
n No g Contingent
_ . Un|iquidated
n Yes. ::(\)lretyy:u already specified the relative n Disputed
n No. Specify each creditor, including this
creditor, and its relative priority.
U Yes. The relative priority of creditors is
specified on lines
Ofticial Form 2060 Add|tiona| Page of Schedule D: Creditors Who Have Claims Secured by Property page __ of __

 

Case 1-19-42121-nh|

Debtor

 

Name

Case number ill/mmi

must Others to Be Notlfled for a Debt Alreariy Listed in Part 1

Name and address

on which line in ivan 1
did you enter the
related creditor?

 

Line 2. _

 

 

DOC 2 Filed 04/09/19 Eiitei’ed 04/09/19 18214:31

List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examp|es of entities that maybe listed are collection
agencies, assignees of claims listed above, and attorneys for secured creditors.

if no others need to be notified for tiie debts listed in Part 1, do not fill out or submit this page. if additional pages are needed, copy this page.

Last 4 digits of
account number
for this entity

 

 

Line 2. _

 

 

 

 

Line 2. _

 

 

 

 

Line 2. _

 

 

 

 

Line 2. _

 

 

 

 

Line 2. _

 

 

 

 

Line 2. _

 

 

 

 

Line 2. _

 

 

 

 

Line 2. _

 

 

 

 

Line 2. _

 

 

 

 

Line 2. _

 

 

 

 

Line 2. _

 

 

 

 

Line 2. _

 

 

 

 

Line 2. _

 

 

 

Form 206D

Official Part 2 of Sch eduie D: Creditors Who Have Ciai ms Secured by Property

page _ of __

 

Case 1-19-42121-nh| DOC 2 Filed 04/09/19 Entered 04/09/19 18214231

Fill in this information to identify the case:

Debtor

 

United States Bankruptcy Court for the: District of
(stete)

Case number
(lf kncwri)

 

 

Ci cheek if this is an
amended filing

 

Ochia| Form 206ElF

Schedule ElF: Creditors Who Have Unsecured Claims 12l15

Be as complete and accurate as possible. Use Part 1 for creditors with PR|OR|T¥ unsecured claims and Part 2 for creditors with NONPR|OR|T¥
unsecured claims. List the other party to any executory contracts or unexpired leases that could result in a claim. Aiso list executory contracts
on Schedule A/B: Assets - Real and Personal Property (Official Form 206AIB) and on Schedule G: Executory Contracts and Unexpired Leases

(Official Form 2066). Number the entries in Parts 1 and 2 in the boxes on the lett. if more space is needed for Part 1 or Part 2, till out and attach

 

the Additionai Page of that Part included in this form.

m List All Creditors with PR|OR|TY Unsecured Claims

1.

 

S€Hy creditors have priority unsecured claims? (See 11 U.S.C. § 507).

No. Go to Part 2.
Cl Yes. co te line 2.

 

3 creditors with priority unsecured claims, nil out and attach the Additionai Page of Part 1.

 

 

 

 

2. List in alphabetin order all creditors who have unsecured claims that are entitled to priority in whole or in part. if the debtor has more than

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total claim Priority amount
Priorlty creditor’s name and mailing address As er the petition filing dete, the claim is: 5 s
Check all that apply.
Cl Contingent
Ci unliquidated
Cl Disputed
Date or dates debt was incurred Basis for the claim:
Last 4 digits of account ls the claim subject to offset?
number ____ ___ ___ D No
` , n ¥es
Specify Code subsection of PR|OR|TY unsecured
ciaim: 11 u.s.c. § 507(a)( )
Priorlty creditor’s name and mailing address As of the petition filing date, the claim is: 5 s
Check all that apply.
Cl Contingent
Cl unliquidated
Ci Disputed
Date or dates debt was incurred Basis for the claim:
Last 4 digits of account is the claim subject to offset?
number ____ _ ____ Cl No
. Yes
Specify Code subsection of PR|OR|TY unsecured
claim: 11 U.S.C. § 507(8)( )
Priorlty creditor’s name and mailing address As of the petition filing date, the claim is: $ 5
z Check ali that apply.
n Contingent
El unliquidated
n Disputed
Date or dates debt was incurred Basis for the clalm:
Last 4 digits of account ls the claim subject to offset?
number _____________ CI NQ
Cl Yes
Specify Code subsection of PR|OR|TY unsecured
claim: 11 U.S.C. § 507(8)( )
Official Form 206ElF Schedule ElF: Creditors Who Have Unsecured Claims page 1 of __

 

Case 1-19-42121-nh|

Debtor

DOC 2 Filed 04/09/19 Entei’ed 04/09/19 18214:31

 

Name

    
 
    

Additionai Page

2._ l Priority creditor’s name and mailing address

 

 

 

 

Case number iii/tmi

priority amount

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Date or dates debt was incurred

 

Last 4 digits of account
number

Specify Code subsection of PR|0R|TY unsecured
claim: 11 U.S.C. § 507(a) ( )

 

$
As of the petition filing date, the claim is:
Check all that apply.
El Contingent
cl Un|iquidated
El Disputed
Date or dates debt was incurred Basis for the claim:
Last 4 digits of account ls the claim subject to offset?
number _ __ __ [:| No
. . [:l Yes
Specify Code subsection of PR|0R|TY unsecured
claim: 11 u.s.c. § 507(a)( )
2._ l Priority creditor’s name and mailing address s
As of the petition filing date, the claim is:
Check all that apply.
Contingent
n Un|iquidated
El Disputed
Date or dates debt was incurred Basis for the claim:
Last 4 digits of account ls the claim subject to offset?
number __ ___ ___ El No
n Yes
Specify Code subsection of PR|0R|TY unsecured
claim: 11 U.S.C. § 507(a)( )
2._ l Priority creditor’s name and mailing address
As of the petition filing date, the claim is:
Check all that apply.
El Contingent
El unliquidated
El Disputed
Date or dates debt was incurred Basis for the claim:
Last 4 digits of account ls the claim subject to offset?
number _ ___ _ El No
. El Yes
Specify Code subsection of PR|0R|TY unsecured
claim: 11 U.S.C. § 507(a)( i
2._ l Priority creditor’s name and mailing address $

 

As of the petition filing date, the claim is:
Check all that apply.

El Contingent

n Un|iquidated

n Disputed

Basis for the claim:

 

ls the claim subject to offset?
[:l No
El Yes

 

Ofncia| Form 206ElF Schedule ElF: Creditors who Have Unsecured Claims

page _ of __

 

Case 1-19-42121-nh| DOC 2 Filed 04/09/19 Entei’ed 04/09/19 18214231

Debtor

Case number miami

 

Name

m Llst All Creditors with NoNPRloRlTY Unsecured Claims

§| Nonprlorlty creditor’s name and mailing address

 

 

 

Date or dates debt was incurred

Last 4 digits of account number

3. List in alphabetical order all of the creditors with nonpriority unsecured claims. if the debtor has more than 6 creditors with nonpriority
unsecured claims, fill out and attach the Additiona| Page of Part 2.

Amount of claim

As of the petition filing date, the claim is:

Check all that apply. $
n Contingent

El unliquidated

n Disputed

Basis for the clalm:

ls the claim subject to offset?
n No
n Yes

 

3.2 Nonprior|ty creditor’s name and mailing address

 

 

 

Date or dates debt was lncurred

Last 4 digits of account number

As of the petition filing date, the claim ls:

check all that apply. $
EI Contingent

El unliquidated

n Disputed

Basis for the claim:

ls the claim subject to offset?
n No
n Yes

 

i.§l Nonpriority creditor’s name and mailing address

 

 

 

Date or dates debt was incurred

Last 4 digits of account number

As of the petition filing date, the claim is:

check a// that apply. $
El Contingent

El unliquidated

El Disputed

Basis for the clalm:

ls the claim subject to offset?

n No
DYes

 

_3_.4j Nonprlority creditor’s name and mailing address

 

 

 

Date or dates debt was incurred

Last 4 digits of account number

As of the petition filing date, the claim ls: $
Check a// that apply.

n Contingent

El unliquidated

n Disputed

Basis for the claims

ls the claim subject to offset?

n No
n Yes

 

§ Nonprlority creditor’s name and mailing address

 

 

 

Date or dates debt was incurred

Last 4 digits of account number

As of the petition filing date, the claim is: $
Check all that apply.

n Contingent

n Un|iquidated

El Disputed

Basis for the cla|m'.

is the claim subject to offset?
n No
n Yes

 

 

§ Nonpriority creditor’s name and mailing address

 

 

 

Date or dates debt was incurred

Last 4 d|g|ts of account number

 

As of the petition filing date, the claim is: $

Check all that apply. _________-___
El Contingent

El unliquidated

n Disputed

Basis for the clalm:

is the claim subject to offset?
n No
n Yes

 

Oflicia| Form 206ElF Schedule E/F: Creditors Who Have Unsecured Claims page _ of __

 

Case 1-19-42121-nh|

Debtor

Case number (i/known)

 

Name

    
 
    

Additionai Page

3._| Nonpriority creditor’s name and mailing address

 

 

 

Date or dates debt was incurred

Last 4 digits of account number

As of the petition filing date, the claim is:

Check all that apply.

El Contingent

El unliquidated

cl Disputed

n Liquidated and neither contingent nor
disputed

Basis for the claim:

ls the claim subject to offset?
cl No
n Yes

DOC 2 Filed 04/09/19 Eiitei’ed 04/09/19 18214:31

Amount of claim

 

3.__| Nonprlority creditor’s name and mailing address

 

 

 

Date or dates debt was incurred

Last 4 digits of account number

As of the petition filing date, the claim is:
Check all that apply.

n Contingent

El unliquidated

cl Disputed

Basis for the claim:

ls the claim subject to offset?

n No
cl Yes

 

3._| Nonpriority creditor’s name and mailing address

 

 

 

Date or dates debt was incurred

Last 4 digits of account number

As of the petition filing date, the claim is:
Check all that apply.

El Contingent

El unliquidated

n Disputed

Basis for the claim:

ls the claim subject to offset?
n No
cl Yes

 

3._! Nonprlorlty creditor’s name and mailing address

 

 

 

Date or dates debt was incurred

Last 4 digits of account number

As of the petition filing date, the claim ls:
Check all that apply.

cl Contingent

El unliquidated

cl Disputed

Basis for the claim:
ls the claim subject to offset?

n No
cl Yes

 

3._] Nonpriority creditor’s name and mailing address

 

 

 

Date or dates debt was incurred

Last 4 digits of account number

 

As of the petition filing date, the claim is:
Check all that apply.

n Contingent

El unliquidated

cl Disputed

Basis for the clalm:

ls the claim subject to offset?
n No
n Yes

 

 

Offlcial Form 206ElF

Schedule E/F: Creditors Who Have Unsecured Claims

page _ of __

Case 1-19-42121-nh|

Debtor

m List Others to Be Notlfled About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
assignees of claims listed above, and attorneys for unsecured creditors.

4.1.

4.2.

4.3.

4.4.

41.

4.5.

4.6.

4.7.

4.8.

4.9.

 

 

Name

Name and mailing address

 

 

Case number (lllrndwni

Orl which line in Part 1 or Part 2 ls the
related creditor (if any) listed?

Line

D Not listed.

lf no others need to be notified for the debts listed in Parts 1 and 2, do not flll out or submit thls page. lf additional pages are needed, copy the next page.

Explain

 

DOC 2 Filed 04/09/19 Eiitei’ed 04/09/19 18214:31

Last 4 digits of
account number, if
any

 

 

 

Line

n Not Iisted.

Explain

 

 

 

 

Line

 

cl Not listed.

Explain

 

 

 

 

Line

El Net listed

Explain

 

 

 

 

Line

D Net lieted.

Explain

 

 

 

 

Line

 

E| Not listed.

Explain

 

 

 

 

Line

D Not listed.

Explain

 

 

 

 

Line

D th listed.

Explain

 

 

 

 

Line

n Not listed.

Explain

 

 

 

 

Line

D Net lieted.

Explain

 

 

4.10.

 

 

Line

E| Not listed.

Explain

 

 

 

 

Line

 

Cl Not listed.

Explain

 

 

 

Ofi`lcia| Form 206ElF

Schedule ElF: Creditors Who Have Unsecured Claims

page _ of

Case 1-19-42121-nh|

Debtor

 

Name

Case number (ifinemii

Additionai Page for Others to Bo Notifled About Unsecured Claims

DOC 2 Filed 04/09/19 Eiitei’ed 04/09/19 18214:31

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name and mailing address on which line in Part 1 or Part 2 la the Last4 digits of
related creditor (if any) llsted? account number,
if any
4'- Line
El Net lieted. Explain _ _ _ _
4`_' Line
Cl Net listed. Explain _ __ __ __
4.__ Line
D Not lieted. Explain __ _ __ __
4'- Line
0 Not listed. Explain _ _ __ _
4'_ Line
0 Not listed. Explain _. __ __ _
4'_ Line
n Not listed. Explain __ __ _ __
4'- Line
D Net listed. Explain _ _ _ _
4,_ Line
0 Not |isted. Explain __ _ _ _
4'_ Line
n Not listed. Explain __ _ __ _
4-_ Line
ij Not listed. Explain _ __ _ __
4~_ Line
El Net listed Explain _ _ __ __
4-_ Line
Ei Noi listed Explain _ __ __ __
4___ Line
El Net lieted. Explain _ _ __ __
4-- Line
n Not listed. Explain __ _ _ __

 

Official Form 206ElF

Schedule ElF: Creditors Who Have Unsecured Claims

page _

of

 

Case 1-19-42121-nh| DOC 2 Filed 04/09/19 Entered 04/09/19 18214231

Debtor Case number (ilknom)
Name

Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.

Total of claim amounts
Sa. Total c|a|ms from Part1 sa. $
5b. + $

: 5b. Total c|alms from Part 2

5c. Total of Parts 1 and 2 5c $___®___
Lines 5a + 5b = Sc. 1

 

 

 

 

 

 

 

Off`lcial Form 206ElF Schedule EIF: Creditors Who Have Unsecured Claims page _ of __

Case 1-19-42121-nh| DOC 2 Filed 04/09/19 Entered 04/09/19 18214231

Fill in this information to identify the case:

Debtor name

 

United Slales Bankruptcy Coun for ther Disirict of
(siate)

Case number (|f known):

 

 

El check if this is an
amended filing

Official Form 207
Statement of Financial Affairs for Non-lndividuals Fi|ing for Bankruptcy 04/19

The debtor must answer every question. |f more space is needed, attach a separate sheet to this form. 0n the top of any additional pages,
write the debtor’s name and case number (if known).

 

1. Gross revenue from business

n None
identify the beginning and ending dates of the debtor’s fiscal year, which Sources of revenue Gross revenue
may be a calendar year check all mac apply (before deductions and
exciusions)
From the beginning of the n 0 erating a business 0
fiscal year to filing date: From to Fi|ing date o,he, $ 00
MM / DD /YYYY
For prior year: From to n Operating a business $
MM/Do/YYYY MM/DD/YYYY n Other
For the year before that: From to n Operating a business
MM/DD/YYYY MM/DD/YYYY n Other $

2. Non-buslness revenue

include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected
from |awsuits, and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

n None
Description of sources of revenue Gross revenue from each
source
(before deductions and
exclusions)
From the beginning of the
fiscal year to filing date: From to Fi|ing date _________- $
MM / DD /YYYY
For prior year: From to
MM/DD/YYYY MM/Do/YYYY _____________ $
For the year before that: From to
MM/Do/YYYY MM/oo/YYYY $

 

 

Official Form 207 Statement of Financial Affairs for Non-|ndivldua|s Fi|ing for Bankruptcy page 1

 

Case 1-19-42121-nh| DOC 2 Filed 04/09/19 Entered 04/09/19 18214231

Debtor Case number (irk»ewn)
Name

m List Certain Transfers Made Before Fi|ing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case

List payments or transfers_inc|uding expense reimbursements-40 any creditor, other than regular employee compensation, within 90
days be e filing this case unless the aggregate value of all propeny transferred to that creditor is less than $6,825. (This amount may be
djus d on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.)

  

 

 

 

 

 

 

 

 

None
l Creditor’s name and address Dates Total amount or value Reasons for payment ortransfor
Check all that apply
3.1.
$ n Secured debt
Cred't°f's name n Unsecured loan repayments
Street n Supp|iers or vendors
n Services
city state ziP code n Other
3.2.
$ El secured debt
Credith name n Unsecured loan repayments
Street n Supp|iers or vendors
n Services
city state zlP code n Other

4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider

List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or
guaranteed or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than
$6,825. (This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.)
Do not include any payments listed in line 3. /nsiders include officers, directors, and anyone in control of a corporate debtor and their relatives;

  

lnsider’s name and address Dates Total amount or value Reascns for payment or transfer
4.1.

 

 

lnsider’s name

 

 

Street

 

 

 

C`lfy Stafs ZlP Code

Relationship to debtor

 

4.2.

 

 

lnsider's name

 

 

Street

 

 

 

City State ZlP Code

Relatlonship to debtor

 

 

 

 

Oflicial Form 207 Statement of Financial Affalrs for Non-|ndivldua|s Fl|ing for Bankruptcy page 2

Case 1-19-42121-nh| DOC 2 Filed 04/09/19 Entered 04/09/19 18214231

Debtor Case number (irknewn)
Name

 

5. Repossessions, foreclosures, and returns
List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor,
§;1?3 foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.
one

Creditor’s name and address Descrlption of the property _ Date Value of propeny
5.1.

 

Creditor’s name

 

 

Street

 

 

 

city state ziP code
5.2.

 

Creditors name

 

 

Slreet

 

 

 

C`rly Stale ZlP Code

6. Setoffs
Lis ny creditor, including a bank or Hnancial institution, that within 90 days before liling this case set off or othenivise took anything from an account of
debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a debt.

 

 

 

 

 

 

one
Creditor’s name and address Description of the action creditor took Date action was Amount
taken
$
Creditoi’s name
Street
Last 4 digits of account number: XXXX- _ _ _ _
city state ziP code

m Legal Actions or Assignments

 

7. Lega| actions, administrative proceedings, court actions, executions, attachments, or governmental audits
ings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor

 
    

' Cas title _ Nat f case / Court or agency'a name`and address v Status of case
V\QX\XM,\J ci\\utre is <~/io;u~c N Fujprw Cd jg@ing
i 1 , ama v ,, y
~ n § 00 \ On appeal
Case number W tim 6 ‘ m

street ” ' t a Concluded
flaws/luis /2*@ M'"“ 1st

 

 

 

 

 

 

 

 

City tate ZlPCode
u o ’s am a ad res
Casetltle Co rt ragency n o nd d s m Peming
7.2.
n Onappeal
Name
El concluded
Case number
street
city state ziPcede

 

 

 

Ofticia| Form 207 Statement of Financial Affairs for Non-lndividuals Flllng for Bankruptcy page 3

Case 1-19-42121-nh| DOC 2 Filed 04/09/19 Entei’ed 04/09/19 18214231

Debtor Case number nimmer
Name

 

8. Assignments and receivership

List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the
hands of a receiver, custodian, or other court-appointed oflicer within 1 year before filing this case.

 

 

 

 

 

 

 

 

 

n None
Custodlan’s name and address Descriptlon of the property Va|ue
$
Custodian's name _
case title Court name and address
Street
Name
Case number
city state er code St,eet
Date of order or assignment
city state er code

 

   

¢ertain Gifts and ¢haritable ¢ontributions

 

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value
of the gifts to that recipient is less than $1,000

 

 

 

 

 

n None
Recipient’s name and address Description of the gifts or contributions Dates given Vaiue
$
9 1' Recipient’s name
Street
city state zlP code

Recipient’s relationship to debtor

 

 

 

 

 

 

 

 

 

$
9'2' Recipient’s name
Street
city state er code
Recipient’s relationship to debtor
m¢ertain Losses
10. All losses from fire, theft, or other casualty within 1 year before filing this case.
n None
Description of the property lost and how the loss Amount or payments received for the loss Date of ross Value of property
occurred if you have received payments to cover the loss, for '°"
examp|e. from lnsurance, government compensation. or
tort ilabllily, list the total received.
List unpaid claims on Ofl`icial Form 106A/B (Schedule A/B:
Assets - Real and personal Pmpeffy).
$

 

 

 

 

Official Form 207 Statement of Financial Affairs for Non-lndividua|s Fi|ing for Bankruptcy page 4

Case 1-19-42121-nh| DOC 2 Filed 04/09/19 Entei’ed 04/09/19 18214231

Debtor Case number (irknown)
Name

m Certain Payments or Transfers

11. Payments related to bankruptcy
List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before
the filing of this case to another person or entity, including attomeys, that the debtor consulted about debt consolidation or restructuring,
l seeking bankruptcy relief, or filing a bankruptcy case.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ne
Who was paid or who received the transfer? lf not money, describe any property transferred Datu Total amount or
value
11.1.
$
Addrese
street
city state zlP code
Email or webslte address
Who made the payment if not debtor/t
who was paid or who received the transfer? if not money, describe any property transferred Datee `lv':wtai_ amount or
c
11.2.
$
Address
street
city state zlP code
Ernai| or website address

 

Who made the payment, if net debtor?

 

12. Se|f-sett|ed trusts of which the debtor ls a beneficiary
List any yments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case to

 

 

Name of trust or device Describe any properly transferred _ Dates transters Total amount or
were made value
$_____
Trustee

 

 

 

 

 

Official Form 207 Statement of Financial Affairs for Non-individua|s Fi|ing for Bankruptcy page 5

Case 1-19-42121-nh| DOC 2 Filed 04/09/19 Entefed 04/09/19 18214231

Debtor Case number army
Name

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  
  
  

 

 

 

 

 

 

 

 

13. Transfers not already listed on this statement
List any transfers of money or other property-by sale, trade, or any other means-made by the debtor or a person acting on behalf of the debtor
within 2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs.
include bo outright transfers and transfers made as securiiy. Do not include gifts or transfers previously listed on this statement.
m ne
Who received transfer/1 Description of property transferred or payments received Date transfer Total amount or
or debts paid in exchange was made value
13.1. --_-_-_- $
Address
Street
city state ziP Code
Relationship to debtor
Who received transfer? $
13.2.
Address
street
city state er code
Relationship to debtor
Previous Locations
14 Previo addresses
' previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.
Does not apply
Address Dath of occupancy
14.1. From To
street
city state er code
14_2' Fme TO
Sireet
city state ziP code

 

 

 

Ofiicia| Form 207 Statement of Financial Affairs for Non-lndividua|s Fi|ing for Bankmptcy page 6

Case 1-19-42121-nh| DOC 2 Filed 04/09/19 Entered 04/09/19 18214231

Debtor Case number (ilknwn)
Name

 

Health Care Bankruptcies

 

15. Health Care bankruptcies
ls the debtor primarily engaged in offering services and facilities for:
- di ing or treating lnjury, deformity, or disease, or
roviding any surgica|, psychiatric, drug treatment, or obstetric care?

   
 

No. Go to Part 9.
l:l Yes. Fill in the information below.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Facliity name and address Nature of the business operation, including type of services the if debtor provides meals
debtor provides and housing, number of
~ patients in debtor’s care
15.1.
Facility name
gm Locatlon where patient records are maintained (if different from facility How are records kept?
address). if electronic identify any service provider
Check all that apply:
city state zlP code l:l Electronically
i:l Paper
Facllity name and address Nature of the business operation, including type of services the if debtor provides meals
debtor provides and housing, number of
patients in debtor’s care
15.2.
Facility name
S,,eet Location where patient records are maintained (if different from facility flow are records kapt?
address). if eiectronic, identify any service provider. _
Check all that apply:
any we Z,,, Code ill Electronicauy
n Paper

m Personally identifiable lnformation

16.Does th ebtor collect and retain personally identifiable information of customers?

 
  

Yes. State the nature of the information collected and retained.
Does the debtor have a privacy policy about that information?
El No
El Yes

17. With|n 6 years before filing this case, have any employees of the debtor been participants in any ER|SA, 401(k), 403(b), or other
pension or profit-sharing plan made available by the debtor as an employee beneflt?

 

n No. Go to Part10.
Yes. Does the debtor serve as plan administrator?
El No. Go to Part10.
ill Yes. Fill in below:

 

Name of plan Employer identification numberofthe plan
E|N'____-____________________
Has the plan been terminated?
n No
El Yes

 

 

 

Official Form 207 Statement of Financial Affairs for Non-indlviduais Fi|ing for Bankruptcy page 7

Case 1-19-42121-nh| DOC 2 Filed 04/09/19 Entei’ed 04/09/19 18214231

Debtor Case number (if/r»own)
Name

 

 

Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts
Within 1 y a`r before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor's benefit, closedl soldl
transferred?
checking, savings, money market, or other financial accounts; certihcates of deposit; and shares in banks, credit unions,
br erage houses, cooperatives, associations, and other nnancial institutions

 

 

 

 

 

 

 

 

 

None
Financial institution name and address Last 4 digits of account Type of account Date account was Last balance
number closed, sold, moved, before closing or
or transferred transfer
18.1. XXXX_____ ___ ___ ___ m Checking $
Name n Savings
street cl Money market
m Brokerage
cry state zlP code El other
18.24 XXXX____ ___ ___ __ m Checking $
Name m Savings
Street m Money market
a Brokerage
city state ziP code |:l other

 

 

 

 

 

 

Depository institution name and address Names of anyone with access to it Description of the contents g‘l’"°sh:::t;;
n No
Name n YGS
street
[` Address

 

Sta!e ZlP Code

 

 

     
  

.Off remises storage
i tany property kept in storage units or warehouses within 1 year before nling this case. Do not include facilities that are in a part of a building in
'ch the debtor does business.

 

 

 

 

 

 

None
Facility name and address Names of anyone with access to lt Description of the contents 1 sun h:::::

cl No
n Yes

Name

street

Address
city state zlP code

 

 

 

Officiai Form 207 Statement of Financial Affairs for Non-lndivldua|s Flling for Bankruptcy page 8

 

Case 1-19-42121-nh| DOC 2 Filed 04/09/19 Entei’ed 04/09/19 18214231

Debtor N Case number (if/rmwn)
Bml

m Property the Debtor Holds or Controls That the Debtor Does Net Own

 

21. Property held for another
List any property that the debtor holds or controls that another entity owns. lnclude any property borrowed from, being stored for, or held in
trust. D ot list leased or rented property.

 

 

 

 

 

 

one

men name and address Location of the property Description of the property value
$

Name

street

city state ziP code

m Detalls About Envlronmental lnformatlon

 

For the purpose of Part 12, the following definitions apply:

l Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous materia|,
regardless of the medium affected (air, |and, water, or any other medium).

d Site means any locationl facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor
formerly owned, operated, or utilized.

l Hazardous material means anything that an environmental law dennes as hazardous or toxic, or describes as a pollutant, contaminant,
or a similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Hast debtor been a party in any judicial or administratlve proceeding under any environmental law? include settlements and orders.

 

 

 

 

 

 

 

 

No
n Yes. Provide details below.
Case title Court or agency name and address Nature of the ease Staws of ease
n Pending
Case number Name a On appeal
Cl cenuueee
Street
ctty state ziP code

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
environmental iaw?

uNo

n Yes. Provide details below.

 

 

 

 

 

 

Site name and address Governmental unit name and address Envlronmental law, if known Date of notice
Name Name
street street
city state zlP code city state th code

 

 

 

Of|icia| Form 207 Statement of Financial Affairs for Non-Indlvlduals Fillng for Bankruptcy page 9

Case 1-19-42121-nh|

Debtor

DOC 2 Filed 04/09/19 Entei’ed 04/09/19 18214:31

 

Case number (ilknown)

 

No
El Yes. Previde details beiew.

24. Ha the debtor notified any governmental unit of any release of hazardous material?

Date of notice

 

 

 

 

 

 

mbetalls About the Debtor's Business or Connections to Any Business

25. Other businesses in whlch the debtor has or has had an interest
List any business for which the debtor was an owner, partner, member. or otherwise a person in control within 6 years before filing this case,
lnclude is information even if already listed in the Schedules.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

None

Business name and address Describe the nature of the business
25.1.

Name

street

city state zlP code
25 2 Businoss name and address Describe the nature of the business

Name

street

City State ZlP Code

Business name and address Describe the natureof the business
25.3.

Name

Street

City State ZlP Code

Site name and address Governmental unit name and address Envlronmental law, if known
Name Name
Street street
city state ziP code city state ZlP code

Employor ldentificetion number
Do not include Social Security number or lTlN.

ElN: -

Dates business existed

F rom To

Employer ldentiflcation number
Do not include Social Securiiy number ormN.

Dates business existed

From To

Employerldentilication number
Do not include Soclai Sacurity number or I'HN.

Eth -

y Dates business existed

From To

 

Official Form 207

Statement of Financial Affairs for Non-lndividua|s Fi|ing for Bankruptcy page 10

 

Case 1-19-42121-nh| DOC 2 Filed 04/09/19 Entered 04/09/19 18214231

Debtor Case number (i/kmwn)
Name

 

26. Books, records, and financial statements
26a. List accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.

 

 

 

 

 

 

 

 

one
Name and address Dates of service
26a_1' From ____ To
Name
Street
City state zlP cede
Name and address bates of service
From To
26a.2. ' _ _ "
Name
Street
city State zlP code

zstt. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial
statement within 2 years before filing this case.

H%Re
' bates of service

Name and address

From To
26tt.1. ___

 

Name

 

Street

 

 

city state th code

Name and address bates of service

From To
zstt.z. ___

 

 

§reet

 

 

city state zlP code

26 . ist all firms or individuals who were in possession of the debtor’s books of account and records when this case is tiled,

 

 

 

 

 

 

n None
Name and address gr;l:;ii::::: :;;;ti::t:lt:`t;nd records are
zse.t.
Name
street
city state zip Code

 

 

 

Ofi`icia| Form 207 Statement of Financial Affairs for Non-lndividuals Fi|ing for Bankruptcy page 11

Case 1-19-42121-nh| Doc 2

Debtor

Filed 04/09/19 Entei’ed 04/09/19 18214:31

Case number (i/kaawrr)

 

Name

 

Name and address

26<:.2.

|f any hooks of account and records are
unavailable, explain why

 

Name

 

 

Street

 

 

 

City

years before filing this case.

  

Name and address

26d.1.

State ZlP Code

26d. List all f` ancial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial statement

 

Name

 

Street

 

 

City

Name and address

26d .2.

Stats ZlP Code

 

Name

 

Street

 

 

City

27. invent es

27.1.

Stats ZlP Code

a any inventories of the debtor’s property been taken within 2 years before filing this case?

U Yes. Give the details about the two most recent inventories

Name of the person who supervised the taking of the inventory Date of The dollar amount and basis (cost, market, or

inventory other basls) of each inventory

$

Name and address of the person who has possession of inventory records

 

Name

 

Street

 

 

City

 

Siate ZlP Code

 

Officia| Form 207 Statement of Financial Affairs for Non-lndividuals Fi|ing for Bankruptcy page 12

 

Case 1-19-42121-nh| DOC 2 Filed 04/09/19 Entered 04/09/19 18214231

Debtor

 

 

 

 

 

 

 

 

 

Case number (irknovm)
Name
Name of the person who supervised the taking of the inventory Date of The dollar amount and basis (oost. market, or
inventory other basis) of each inventory
$
Name and address of the person who has possession of inventory records
27.2.

Name

Street

c'ry stare zlP code

28. List the debtor’s officers, directors, managing members, general partners, members in controi, controlling shareholders, or other
people in control of the debtor at the time of the filing of this case.

Name Address Position and nature of any % ot interest, if any
interest

 

 

 

 

 

29.Within1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in control
of the debtor, or shareholders in control of the debtor who no longer hold these positions?

n No
n Yes. identify below.

 

 

 

 

Name Address Position and nature of Period during which
any interest position or interest was
held
From To
F rom To __
From To
From To

 

 

30. Payments, distributions, or withdrawals credited or given to insiders

Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws.
bonuses, ioans, credits on ioans, stock redemptions, and options exercised?

n No
Ei Yes. identify below.

Name and address of recipient

 

 

 

 

 

Amount of money or Dates Reaon for
description and value of providing the value
property \
30.1.

Name

Street

city state ziP code

Reiationship to debtor

 

 

 

thciai Form 207 Statement of Financial Affairs for Non-individuais Fi|ing for Bankruptcy page 13

 

Case 1-19-42121-nh| DOC 2 Filed 04/09/19 Entei’ed 04/09/19 18214231

Debtor Case number (uimown)

 

 

 

Name and address of recipient

 

30.2

 

Name

 

Street

 

 

City State ZlP Code

Reiationship to debtor

 

31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?
n No
El Yes. identify beiow.

Name of the parent corporation Empioyer identification number of the parent
corporation

 

32.Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?
n No
n Yes. identify below.

Name of the pension fund Empiover identification number of the pension fund

ElN: ~
m Signature and Declaration

WARN|NG - Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
18 U.S.C. §§ 152l 1341, 1519, and 3571.

 

l have examined the information in this Statement of Financia/Affairs and any attachments and have a reasonable belief that the information
is true and correct.

| declare under penalty of perjury that the foregoing is true and correct.

   

Executed on

M/W(Z »/ 6000

Printed name

 

 

Signature of individual igning on behalf of the debto
'\

r
Posiiion or relationship io debtor --`O LQ w

fac/Additionai pages to Statement of Financial Affairs for Non-Indlvlduals Flling for Bankruptcy (Ofiiciai Form 207) attached?
No

 

n Yes

 

 

 

Ofticial Form 207 Statement of Financial Affairs for Non-lndlviduals Fi|ing for Bankruptcy page 14

